Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This is in response to Application filed on November 6, 2020, in which claims 1-12 and 14-21 were presented for examination, of which claims 1, 14, 16, and 20 were amended, claim 13 was cancelled, and claim 21 was added.

Response to Arguments
Applicant’s arguments with respect to claims (s) 1, 5, 14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants Argument: Indeed, the Office does not allege that Osborne explicitly discloses a reflective yarn. Instead, the Office alleges that Osborne's yarn 15 can be interpreted as the claimed "reflective yarn" because all yarns reflect light. See Office action at p. 3-4. However, Applicant respectfully disagrees with the Office's 
Here, the Office has not interpreted the claim term, "reflective yarn" in light of the Specification from the point of view of one skilled in the art, as required by the MPEP. The Specification of the present application discloses that reflective materials increase visibility in periods of low light. See, e.g., Specification at [0029] and [0031]. The Specification further uses the term reflective yarn in contrast to other types of yarns, such as non-reflective yarns. See, e.g., Specification at [0031] and [0038]. Thus, the Specification does not use the term reflective yarn to encompass all yarns, and instead discloses that reflective yarns may be used to improve visibility. Rather than relying on the Specification to determine the broadest reasonable interpretation of Reply to Office Action of September 4, 2020 Application No. 16/447,662term "reflective yarn," the Office has clearly applied the broadest possible interpretation - that the reflective yarn encompasses all yarns. Additionally, the Office's interpretation of "reflective" as encompassing any yarn essentially reads the term "reflective" out of the claim, which is improper. 

	Examiners Response: The applicant never clearly defined what “reflective” means in the paragraphs cited in their specification. One of ordinary skill in the art would 
	Examiner would like to point out the 112b’s given to claims 1 and 14 in the non-final dated September 4, 2020 were never addressed in the applicant remarks and were never overcame.

	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation "knitting a reflective yarn" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The “reflective yarn” was first introduced in claim 1, line 1. Examiner suggests changing the limitation to “knitting the reflective yarn”.

Regarding claim 14, it recites the limitation "a reflective yarn" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The “reflective yarn” was first introduced in claim 14, lines 1-2. Examiner suggests changing the limitation to “the reflective yarn”.

	Claims 2-12 and 15 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US Patents 5,590,548) in view of Huang (US PG Pub. 2008/0163952) as best understood.
	Regarding claim 1, Osborne discloses a method of manufacturing a knit article (10, Fig. 1, 1B, and 2) having a reflective yarn (15’, examiner notes the yarn 15’ is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible), comprising: 
	knitting an article using a first yarn (15);
	knitting a reflective yarn (15’) and a plaiting yarn (see Fig. below, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shows in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn) into a first region of the article (see Fig. below) using (see Fig. below), wherein the reflective yarn (15’) is configured to increase visibility of the article (“configured to…article” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 	
	cutting the article (Col. 7, Lines: 21-23) comprising the first yarn (15), the reflective yarn (15’) and the plaiting yarn (see Fig. below) according to a predetermined pattern (examiner notes since the article is cut along lines 40, it’s cut into a “predetermined pattern”) to form a cut knit article having a first edge (see Fig. below, Fig. 5) and an opposing second edge (see Fig. below, Col. 7, Lines: 21-23); and 
	joining the first edge of the cut knit article to the second edge of the cut knit article (Col. 7, Lines: 23-26).	
	
    PNG
    media_image1.png
    310
    504
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    346
    645
    media_image2.png
    Greyscale

Fig. 1B-Examiner Annotated

    PNG
    media_image3.png
    306
    490
    media_image3.png
    Greyscale

Fig. 5-Examiner Annotated
	Osborne does not disclose the first yarn is a non-reflective yarn.
	However, Huang teaches yet another knit article, wherein Huang teaches a first yarn (12, Fig. 1) is a non-reflective yarn (Par. 0032, Lines: 3-4, examiner notes the color “black” is naturally non-reflective since it absorbs light).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn as disclosed by Osborne, by making it a non-reflective yarn as taught by Huang, in order to enhance the articles visibility by having certain yarns be non-reflective.	

	Regarding claim 2, Osborne in view of Huang disclose knitting the article comprises circular knitting (examiner notes a “weft knitting” is shown in Fig. 1B of Osborne, which is known in the art as being a type of “circular knitting”).  

	Regarding claim 3, Osborne in view of Huang disclose knitting the article comprises weft knitting examiner notes a “weft knitting” is shown in Fig. 1B of Osborne).  

	Regarding claim 4, Osborne in view of Huang disclose knitting the article comprises knitting using the first yarn (15, Fig. 1B of Osborne) and a second yarn (see Fig. above).  

	Regarding claim 6, Osborne in view of Huang disclose the article (10, Fig. 1 and 2 of Osborne) is a sleeve (examiner notes the article is shown as a sleeve because it has tubular portions, element 20, which surround a wearers thighs).

	Regarding claim 7, Osborne in view of Huang disclose the article (10, Fig. 1 and 2 of Osborne) is a legging (examiner notes the article is shown as a legging because it has tubular portions, element 20, which surround a wearers thighs).  

	Regarding claim 9, Osborne in view of Huang disclose knitting the reflective yarn (15’, Fig. 1B of Osborne) using a float stitch (Col. 6, Lines: 16-17) in a ratio of stitch positions to float positions of 1:1 to 1:6 (examiner notes a ratio of stitch positions to float positions of 1:1 is shown in Fig. 1B).  

	Regarding claim 10, Osborne in view of Huang disclose knitting the reflective yarn (15’, Fig. 1B of Osborne) into the knit article (10) along a course of the article (see Fig. above).  

	Regarding claim 11, Osborne in view of Huang disclose knitting a reflective yarn (15’, Fig. 1B of Osborne) into the knit article along a first course of the article (see Fig. above), and knitting a reflective yarn (15’) into the knit article along a second course of the article (see Fig. above), wherein the first course (see Fig. above) and the second course (see Fig. above) are spaced from one another by at least one additional course (see Fig. above).  

	Regarding claim 12, Osborne in view of Huang disclose joining the first edge (see Fig. above of Osborne) and the second edge (see Fig. above) using a seam (26, Fig. 1 and 5, Col. 7, Lines: 23-26).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Huang, further in view of Adami et al. (US PG Pub. 2018/0125159), hereinafter Adami as best understood.
	Regarding claim 5, Osborne in view of Huang disclose the invention substantially as claimed above.
	They do not disclose article comprises knitting a jacquard pattern.  
Adami et al. “Adami” teaches yet another knit article, wherein Adami teaches the article comprises knitting a jacquard pattern (Par. 0083, Lines: 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the knit article as disclosed by Osborne in view of Huang, by knitting a jacquard pattern as taught by Adami, to create objects with complex shapes that are not possible using conventional manufacturing techniques, in order to create complex knitted structures to enhance the articles aesthetic appearance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Huang, further in view of Aceves Tinajero et al. (US PG Pub. 2019/0223556), hereinafter Aceves as best understood.
	Regarding claim 8, Osborne in view of Huang disclose the invention substantially as claimed above.
	They do not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne in view of Huang, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Aceves Tinajero et al. as best understood.
	Regarding claim 14, Osborne discloses a method of manufacturing a knit article (10, Fig. 1, 1B, and 2) having a reflective yarn (15’, examiner notes the yarn 15’ is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible), comprising: 
	knitting an article using a first yarn (15), and a reflective yarn (15’), wherein the reflective yarn (15’) is knit into a first region of the article (see Fig. above) using a float plaiting stitch (see Fig. above); knitting a plaiting yarn (see Fig. above, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shoes in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn) into the knit article at one or more stitch positions of the reflective yarn (15’, examiner notes this limitation is shown in Fig. 1B annotated above); 
(Col. 7, Lines: 21-23) comprising the first yarn (15), the reflective yarn (15’), and the plaiting yarn (see Fig. above) according to a predetermined pattern (examiner notes since the article is cut along lines 40, it’s cut into a “predetermined pattern”) to form a cut knit article having a first edge (see Fig. above, Fig. 5) and an opposing, second edge (see Fig. above); and 
	joining the first edge of the cut knit article to the second edge of the cut knit article (Col. 7, Lines: 23-26). 
	Osborne does not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 
	
	Regarding claim 15, Osborne in view of Aceves disclose further comprising knitting the reflective yarn (15’, Fig. 1B of Osborne) into the article (10) along a course of the article (see Fig. above).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Adami and Aceves Tinajero et al., hereinafter Aceves.
	Regarding claim 16, Osborne discloses a knit article (10, Fig. 1 and 1B), comprising: a knit layer (see Fig. above) comprising a first yarn (15) and a second yarn (see Fig. above), wherein the knit layer (see Fig. above) comprises
	a reflective yarn (15’, examiner notes the yarn 15’ is being interpreted to be “reflective” since all yarns reflect light, which causes them to be visible) and a plaiting yarn (see Fig. above, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shows in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn) knit into a first region of the knit layer (see Fig. above) along a course of the knit layer (see Fig. above) by a float plaiting stitch (see Fig. above).
	Osborne does not disclose the knit layer comprises a jacquard pattern.  
	However, Adami et al. “Adami” teaches yet another knit article, wherein Adami teaches the article comprises knitting a jacquard pattern (Par. 0083, Lines: 1-8).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the knit article as disclosed by Osborne, by knitting a jacquard pattern as taught by Adami, to create objects with complex shapes that are not possible using conventional 
	They do not disclose the first yarn has a first modulus of elasticity and the reflective yarn has a second modulus of elasticity that is less than the first modulus of elasticity.  
	However, Aceves Tinajero et al. “Aceves” teaches yet another knit article, wherein Aceves teaches a first yarn (26, Fig. 1) has a first modulus of elasticity (Par. 0022, Lines: 15-18) and a reflective yarn (58, Par. 0025, Lines: 16-17) has a second modulus of elasticity (Par. 0025, Lines: 5-8) that is less than the first modulus of elasticity (examiner notes “the first modulus of elasticity” would be higher than the “second modulus of elasticity” since the first yarn includes elastic yarn, while the second yarn is a thermoplastic yarn).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and the reflective yarn disclosed by Osborne in view of Adami, by making the reflective yarn less elastic than the first yarn as taught by Aceves, in order to provide resistance to the user while they exercise. 

	Regarding claim 17, Osborne in view of Adami and Aceves disclose, wherein the reflective yarn (15’, Fig. 1B of Osborne) is knit into the knit layer (see Fig. above) such that a ratio of stitch positions to float positions is 1:1 to 1:6 (examiner notes a ratio of stitch positions to float positions of 1:1 is shown in Fig. 1B).  

Regarding claim 18, Osborne in view of Adami and Aceves disclose the knit article (10, Fig. 1 and 2 of Osborne) is a legging (examiner notes the article is shown as a legging because it has tubular portions, element 20, which surround a wearers thighs).  

	Regarding claim 19, Osborne in view of Adami and Aceves disclose the legging comprises a welt stitch at a lower end of the legging (see Fig. above of Osborne, Col. 5, Lines: 32-37).  

	Regarding claim 20, Osborne in view of Adami and Aceves disclose the plaiting yarn (see Fig. above of Osborne) is arranged on a technical back of the knit layer such that the plaiting yarn (see Fig. above, examiner notes a “plaited structure” includes stitches or loops that are composed of two or more yarns, as provided in the applicants specification on Par. 0046, lines: 3-4. Examiner shoes in the annotate Fig. 1B above that the first region of the article is plaited by using a plaiting yarn) is configured to contact a body of a wearer of the knit article (“configured to…article” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the “technical back of the knit layer” is shown in Fig. 1B). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne in view of Adami and Aceves Tinajero et al., further in view of Huang, hereinafter Huang.
	Regarding claim 21, Osborne in view of Adami and Aceves disclose the invention substantially as claimed above.
	They do not disclose the first yarn comprises a first color, and wherein the second yarn comprises a second color that is different from the first color.
	However, Huang teaches yet another knit article, wherein Huang teaches a first yarn (12, Fig. 1) comprises a first color (Par. 0032, Lines: 3-4), and wherein the second yarn (14) comprises a second color that is different from the first color (Par. 0023, Lines: 1-2 and Par. 0032, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first yarn and second yarn as disclosed by Osborne in view of Adami and Aceves, by making the second color different from the first color as taught by Huang, in order to enhance the articles visibility and appearance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DAKOTA MARIN/Examiner, Art Unit 3732    



/DANNY WORRELL/Primary Examiner, Art Unit 3732